    Case: 1:18-cv-02952 Document #: 128 Filed: 08/16/19 Page 1 of 4 PageID #:770



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

        PATRICK PRINCE,                          )
                                                 )          No. 18 C 2952
                Plaintiff,                       )
                                                 )          Hon. John Z. Lee,
                v.                               )          District Judge
                                                 )
        KRISTON KATO, et al.,                    )          Hon. Sunil R. Harjani,
                                                 )          Magistrate Judge
                Defendants.                      )


              JOINT STATUS REPORT REGARDING MONELL DISCOVERY

        Plaintiff PATRICK PRINCE, by his attorneys, and the City of Chicago, by its attorneys,

pursuant to the Court’s orders, provides the following joint status report regarding Monell discovery,

stating as follows:

        1.      The parties have been conferring regarding Monell discovery, in an effort to narrow the

issues in dispute. See joint status reports submitted on May 16, 2019 and June 3, 2019. Dkts. 101 and

105.

        2.      On July 7, 2019, Plaintiff sent Defendants correspondence outlining all Monell discovery

issues plaintiff contended were pending.

        3.      The parties conferred about those issues on July 16, 2019, and during that discovery

conference the City confirmed that it had completed its production and responses to a number of

interrogatories and that it intended to supplement certain interrogatories and responses to requests for

production.

        4.      Over the next several weeks, the parties continued to confer about Monell discovery,

including concerning the identification of witnesses as well as production of documents.

        5.      On August 16, 2019, the parties held a follow-up discovery conference. The City
    Case: 1:18-cv-02952 Document #: 128 Filed: 08/16/19 Page 2 of 4 PageID #:771



confirmed that supplemental interrogatory responses and supplemental document production would

be provided by early next week. With respect to the production of Complaint Register files that Plaintiff

has sought in support of his claims that the City failed to supervise, discipline, and train its officers,

Plaintiff and the City have been exchanging proposals, and Plaintiff provided the City with his final

proposal today, in which he requests all of the CR files for each detective who worked at Area Four

between 1986 and 1991. The City’s counsel advised they would need to confer with their client with

respect to today’s proposal, and would respond next week. Plaintiff and the City have also reached

impasse on whether the City will produce Area Four homicide files, which Plaintiff is seeking in support

of his Monell claims.

        6.      Given this state of affairs, the parties propose the following schedule for bringing Monell

issues to the Court in a timely fashion:

                a.      The City will provide supplemental responses to interrogatories and provide

                        supplemental document productions on August 19, 2019.

                b.      On the two issues where the City is considering Plaintiff’s proposals, the City

                        will provide a response and the parties will reach agreement or otherwise reach

                        impasse by August 27, 2019.

                c.      Plaintiff will file an omnibus motion to compel regarding all outstanding Monell

                        issues on which the parties cannot agree by August 30.

        7.      Plaintiff intends to proceed as well with the depositions of witnesses relevant to his

Monell claims, including issuing a Rule 30(b)(6) notice of deposition; requesting depositions of

supervisors of Defendant Kato with knowledge of the complaints against him and the Chicago Police

Department’s response; and requesting depositions of other policymakers with knowledge of City

policies and customs relevant to this case. The City is uncertain who plaintiff will seek to depose, and

reserves the right to object to deposition requests plaintiff may request.

                                                   2
      Case: 1:18-cv-02952 Document #: 128 Filed: 08/16/19 Page 3 of 4 PageID #:772



        8.       Plaintiff expects that Monell discovery can be completed within the 90-day extension

requested by the Individual Police Officer Defendants. The City disagrees. Depending on the nature

and extent of Monell document discovery that ultimately takes place, and the nature and extent of the

Monell claims plaintiff pursues, the City estimates that Monell discovery could take an additional twelve

months.

DATED: AUGUST 16, 2019

                                                       RESPECTFULLY SUBMITTED,

        PATRICK PRINCE

By:     /s/ Steven Art
        One of Plaintiff’s Attorneys

        Jon Loevy
        Steve Art
        David B. Owens
        Scott R. Drury
        LOEVY & LOEVY
        311 North Aberdeen, 3rd Floor
        Chicago, Illinois 60607
        (312) 243-5900


        CITY OF CHICAGO

By:     /s/ Daniel Noland
        One of the City of Chicago’s Attorneys

        Terrence M. Burns
        Paul A. Michalik
        Daniel M. Noland
        Elizabeth A. Ekl
        Katherine C. Morrison
        Reiter Burns LLP
        311 South Wacker Dr., Suite 5200
        Chicago, Illinois 60606
        312.982.0090




                                                   3
    Case: 1:18-cv-02952 Document #: 128 Filed: 08/16/19 Page 4 of 4 PageID #:773



                                  CERTIFICATE OF SERVICE

       I, Steven Art, an attorney, hereby certify that on August 16, 2019, I caused the foregoing JOINT

MOTION REGARDING MONELL DISCOVERY be filed using the Court’s CM/ECF system,

which effected service on all counsel of record.


                                                              /s/ Steven Art
                                                              One of Plaintiff’s Attorneys




                                                   4
